Citation Nr: 1645588	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 14, 2001 for the grant of service connection for major depressive disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 15, 2007 for the grant of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to June 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO).  In August 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran also initiated an appeal seeking an earlier effective date for a low back disability, but did not perfect his appeal in that matter, instead limiting the present appeal to the matters listed above in his October 2011 substantive appeal.  
 

FINDINGS OF FACT

1.  The Veteran's initial claim seeking service connection for PTSD and depression was received by VA on May 20, 1996 (within one year of separation) and adjudicated in August 1996; material service records that were not previously unavailable were subsequently added to the Veteran's claims file, triggering a reconsideration of those matters under 38 C.F.R. § 3.156(c).

2.  The Veteran's PTSD and depression are factually ascertainable during service.

3.  An unappealed August 1996 rating decision denied the Veteran service connection for various joint pains (neck, shoulders, and knees); a subsequent unappealed June 2005 rating decision denied service connection for fibromyalgia; an unappealed June 2008 rating decision granted service connection for fibromyalgia effective March 15, 2005; the Veteran has not specifically alleged clear and unmistakable error in any of those decisions.


CONCLUSIONS OF LAW

1.  An earlier effective date of July 1, 1995 is warranted for service-connected major depressive disorder with PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.125(a) (2015).

2.  The Veteran's freestanding claim seeking an effective date prior to February 14, 2001 for the grant of service connection for fibromyalgia must be dismissed as a matter of law.  38 U.S.C.A. §§ 7105, 5109A; 38 C.F.R. § 20.101 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the Veteran's claim seeking an earlier effective date for major depressive disorder with PTSD and is dismissing the remaining claim as a matter of law, there is no reason to belabor the impact of the VCAA; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that effective dates prior to February 14, 2001 and March 15, 2007 are warranted for his service-connected major depressive disorder with PTSD and fibromyalgia, respectively.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400(b)(2).

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Major Depressive Disorder with PTSD

On May 20, 1996 (within one year of discharge), VA received a claim seeking service connection for PTSD and depression, among other disabilities.  A review of the Veteran's STRs show two separate notations of PTSD in August 1994 and a notation of depression that was being treated at the time of his March 1995 retirement examination.  A subsequent May 1995 letter from an Army Chief of Psychiatry confirms the Veteran was treated for complaints of PTSD and depressive symptoms in August 1994.  He responded well, but continued to have problems sleeping.  The Veteran's major depression was felt to be in remission, but he continued to medicate.  On July 1996 VA psychiatric examination, the Veteran was diagnosed with PTSD and a paranoid personality disorder.  There was no diagnosis of depression.  

Based on the above, an August 1996 rating decision denied the Veteran service connection for PTSD and depression, reasoning that there was no confirmation of a stressor in service, and despite notations of treatment for depression in August 1994, the Veteran had not been diagnosed with such disability on postservice examination.  He was subsequently granted service connection for both PTSD and depression (rated as one disability) in later rating decisions, effective February 14, 2001.

Although the Veteran did not appeal the August 1996 decision, the Board notes that subsequently, service personnel records were added to his file.  These records clearly existed at the time of the August 1996 decision, and there is no indication that they were unavailable at that time.  Moreover, they relate directly to the circumstances of the Veteran's service in imminent danger pay areas, and were the basis for a later concession of a PTSD stressor.  Under 38 C.F.R. §3.156(c), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim," unless the record could not have been obtained because they did not exist at the time or the Veteran failed to provide sufficient information for VA to identify and obtain the records.  Thus, the August 1996 decision is not final and the Board must reconsider the Veteran's initial claim for PTSD and depression, rendering the effective date of claim in this analysis May 20, 1996.  As that date is within one year of discharge, the critical question here is whether, prior to the day after the date of discharge (July 1, 1995), it is factually ascertainable that the Veteran's entitlement to benefits arose.  As the existence of a relationship between his depression and PTSD to service has already been litigated and established, the Board need only determine whether the Veteran's PTSD was first manifested prior to discharge under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

Here, the evidence clearly documents diagnoses of both PTSD and depression during service.  Notably, depression was still being treated at the time of his retirement examination, and even afterwards it was noted that he continued to medicate for his psychiatric symptoms, despite his depression being in remission.  Resolving all remaining reasonable doubt in the Veteran's favor, the Board finds the evidence is at least in relative equipoise as to whether his entitlement to service connection for major depressive disorder with PTSD arose prior to discharge.  Therefore, under 38 C.F.R. § 3.400(b)(2), the proper effective date for such disability is July 1, 1995 (one day after separation on June 30, 1995).


Fibromyalgia

The Board acknowledges that the Veteran has alleged that he previously initiated claims seeking service connection for a number of orthopedic complaints (claimed separately as shoulder, knee, and neck conditions) that were later related to his fibromyalgia.  Notwithstanding such fact and his argument that those prior claims should be essentially be considered constructive claims for fibromyalgia, the Board notes that a claim, whether formal or informal, must evince an intent to apply for benefits, identify the specific benefits sought, and be in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In this case, the earlier May 1996 claim made no mention of fibromyalgia specifically.  More importantly, the Veteran characterized his complaints as separate entities, even specifically noting dates of treatment for several, and at no point during the pendency of that claim did he suggest that the complaints involved a systemic problem.  Therefore, the May 1996 claim cannot be considered a claim for fibromyalgia, even under the most liberal interpretations.  Notably, even assuming arguendo that the August 1996 rating decision included a de facto denial of service connection for fibromyalgia, the Veteran also did not appeal that decision or submit relevant new and material evidence within the appellate period.  

VA received an initial claim specifically seeking service connection for fibromyalgia in March 2005.  In June 2005, the AOJ denied that claim based on a finding that there was no clear diagnosis.  However, the Veteran did not submit a timely notice of disagreement (NOD) appealing that decision, nor was new and material evidence received within one year thereof.  See 38 C.F.R. § 3.156(b) (providing that finality of a decision is tolled upon receipt of new and material evidence within the applicable appellate period).  In so finding, the Board acknowledges that the Veteran did submit VA treatment records within a year that documented subjective complaints of fibromyalgia and reports that he had been diagnosed with such disability, but those records did not indicate clinical confirmation of such disability, nor did they suggest that such a disability could be related to his service or complaints therein.  Thus, they do not constitute new and material evidence, and that decision became final.  See 38 C.F.R. § 3.156(a) (requiring that evidence must raise a reasonable possibility of substantiating a denied claim to be considered new and material).  

Thereafter, VA received a claim to reopen service connection for fibromyalgia on March 15, 2007.  A June 2008 rating decision granted that claim and the underlying claim of service connection, effective March 15, 2007 (the date the claim to reopen was received).  Once again, the Veteran did not file a timely NOD appealing that decision or submit new and material evidence within a year to toll that decision's finality.  In so finding, the Board acknowledges that a July 2008 correspondence (received just after the issuance of the June 2008 rating decision in question) purports to submit medical evidence in support of a "formal appeal" involving PTSD and fibromyalgia.  However, a review of that correspondence indicates it was in response to a letter soliciting additional evidence from the Veteran just prior to the June 2008 rating decision.  Moreover, there is no indication of disagreement with the rating or effective date assigned in the June 2008 decision.  Thus, that correspondence cannot be reasonably interpreted as initiating an appeal.  The Veteran's current claim seeking an earlier effective date for fibromyalgia was received in October 2009, after the expiration of the one- year appellate period following the June 2008 decision.  Consequently, the Board finds that decision is also final. 

Moreover, while service personnel records were acquired which tolled the finality of the May 1996 denials of service connection for PTSD and depression (as described above), those records are not pertinent to his fibromyalgia claim, and thus cannot have the same effect on decisions regarding fibromyalgia.  See 38 C.F.R. § 3.156(c)(1) (providing that service records must be relevant to trigger reconsideration of a prior claim).  

The finality of the aforementioned rating decisions may only be disturbed to establish an earlier effective date for fibromyalgia by requesting revision of those prior decisions based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Allegations of CUE must be pled in specificity.  Specifically, unless the alleged error is the type that, if true, would be CUE on its face, the Veteran must provide some argument as to why the result of the prior determination would have been manifestly different but for the alleged error.  Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Here, the Veteran has alleged, generally, that his fibromyalgia began in service and was not diagnosed properly because it was an unknown quantity when he first began complaining of assorted orthopedic pains.  He testified at a May 2011 Decision Review Officer (DRO) hearing that several conditions for which he sought individual service connection initially were later deemed to be related to his fibromyalgia, and that the symptoms of the latter and former have been the same since he first sought compensation for them.  A June 2016 correspondence asserts that an earlier effective date for fibromyalgia is warranted based on the evidence of record, but did not offer any specific allegation or argument.  At his August 2016 hearing before the undersigned, the Veteran based his argument on the fact that VA had constructive possession of November 2003 medical records documenting a diagnosis of fibromyalgia at the time of the prior June 2005 denial.  

The Veteran has not advanced a specific allegation of CUE with respect to his fibromyalgia (though he notably did allege, in both his June 2016 brief and at the August 2016 hearing, that CUE was committed in the May 1996 denial service connection for PTSD).  Even reading his allegations liberally, he has not advanced any theory which suggests CUE was committed in either the June 2008 or May 1996 decisions.  While he does appear to propose that the AOJ erred in ignoring the November 2003 notation of fibromyalgia when finding no clear diagnosis for such disability in June 2005, he does not allege that this error amounts to CUE and, more notably, a breach of the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) citing Caffrey v. Brown, 6 Vet. App. 377 (1994).  Furthermore, even assuming arguendo that the June 2005 decision erred in ignoring the November 2003 notation of fibromyalgia, it is not clear on its face that the outcome of the June 2005 decision would be manifestly different but for that error.  Notably, the record remains in conflict as to whether he actually met the criteria for a confirmed diagnosis at the time.  Letters dated in January, February, March, and May of 2003 specifically indicate only four out of eighteen positive test points in fibromyalgia surveys that require 11 positive points to be consistent with a diagnosis.  Even after the cited November 2003 notation of fibromyalgia, an August 2005 record notes only a "possibility" of fibromyalgia.  It is not until April 2008, on VA examination, that there is clinical confirmation of fibromyalgia (based on more than eleven positive trigger points as the basis for such diagnosis).  Absent a finding that the alleged error is CUE on its face, a sufficiently specific CUE pleading requires some argument as to why the outcome of the June 2005 decision would be manifestly different but for the alleged error.  The Veteran has not advanced any such argument.

Accordingly, in light of the above, the Board finds that an allegation of CUE in any of the August 1996, June 2005, or June 2008 final decisions has not been pled in specificity.  Absent that, his claim seeking an earlier effective date for fibromyalgia is freestanding, and must be dismissed as a matter of law.  Rudd, 20 Vet. App. at 300.


ORDER

An earlier effective date of July 1, 2005 is granted for major depressive disorder with PTSD.

The appeal seeking an effective date prior to March 15, 2007 is dismissed as a matter of law.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


